Case 2:20-cv-09157-FMO-MRW Document 1 Filed 10/06/20 Page 1 of 14 Page ID #:1



  1   Asim K. Desai (SBN 175402)
      adesai@grsm.com
  2   Margaret M. Drugan (SBN 175324)
  3   mdrugan@grsm.com
      Gordon Rees Scully Mansukhani, LLP
  4   633 West Fifth Street, 52nd Floor
      Los Angeles, CA 90071
  5   (213) 576-5000/FAX (213) 680-4470
  6 Attorneys for Plaintiff,
  7
    ATLANTIC SPECIALTY INSURANCE COMPANY

  8                        UNITED STATES DISTRICT COURT
  9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10

 11
    ATLANTIC SPECIALTY INSURANCE Case No.
 12 COMPANY,
                                 COMPLAINT FOR
 13                   Plaintiff, DECLARATORY RELIEF
 14
             v.
 15
      DICK CLARK PRODUCTIONS, INC.,
 16
                                Defendant.
 17

 18

 19          Plaintiff Atlantic Specialty Insurance Company, by and through its attorneys,
 20   brings this action seeking declaratory relief against Defendant Dick Clark
 21   Productions, Inc. Atlantic Specialty Insurance Company alleges and seeks relief as
 22   follows:
 23                                   INTRODUCTION
 24          Pursuant to 28 U.S.C. § 2201, Plaintiff Atlantic Specialty Insurance
 25   Company (“ASIC”) brings this action for Declaratory Judgment against its named
 26   insured, Defendant Dick Clark Productions, Inc. (“DCP”).
 27

 28   ///
                                                 1
Case 2:20-cv-09157-FMO-MRW Document 1 Filed 10/06/20 Page 2 of 14 Page ID #:2



  1          This matter arises out of DCP’s production of a live tight rope walk over the
  2   mouth of a volcano and damage to the production equipment that DCP leased from
  3   its vendors.
  4          The vendors seek repair and replacement costs from DCP for corrosion
  5   damage to the equipment that was caused by exposure to gases released from the
  6   volcano during production.
  7          ASIC seeks a declaration that the terms, conditions and exclusions in the
  8   relevant ASIC policy preclude coverage for the property damage to the vendors’
  9   equipment.
 10                        PARTIES, JURISDICTION AND VENUE
 11          1.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332,
 12   as there is complete diversity of citizenship between plaintiff and defendant, and the
 13   amount in controversy exceeds $75,000, exclusive of interests and costs.
 14          2.      ASIC is a corporation formed and existing under the laws of the State
 15   of New York with its principal place of business in Plymouth, Minnesota.
 16          3.      DCP is a corporation formed and existing under the laws of the State
 17   of Delaware with its principal place of business in the Los Angeles, California.
 18          4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) (2),
 19   because a substantial part of events giving rise to the claim occurred in this District.
 20                                        THE CLAIM
 21          5.      Between February 24, 2020 and March 6, 2020, DCP produced
 22   “Volcano Live! With Nik Wallenda,” during which Nik Wallenda completed his
 23   longest and highest tightrope stunt by walking 1,800 feet on a tightrope across the
 24   volcanic opening of the Masaya Volcano (and 2,000 feet above the volcano’s lava)
 25   in Nicaragua (the “Production”).
 26          6.      On March 4, 2020, Nik Wallenda completed his tightrope walk across
 27   the volcanic opening of the Masaya Volcano (the “Event”).
 28
                                                   2
Case 2:20-cv-09157-FMO-MRW Document 1 Filed 10/06/20 Page 3 of 14 Page ID #:3



  1            7.    Prior to Production, DCP rented Production equipment from vendors,
  2   including United Staging and Rigging, Boom! Production, Musco Sports Lighting,
  3   LLC, Bexel, and Lighting Design Group/Filmtrade (the “DCP Vendors”).
  4            8.    DCP Vendors seek approximately $710,000 from DCP for
  5   replacement and repair costs of the Production equipment that corroded during the
  6   course of Production.
  7            9.    DCP seeks coverage for the replacement and repair costs of the
  8   Production equipment pursuant to the production policy that ASIC issued to DCP,
  9   which afforded coverage for covered production props, sets and third-party property
 10   damage subject to certain terms, conditions and exclusions, including a corrosion
 11   exclusion (the “Policy”).
 12            10.   DCP did not procure corrosion coverage for the Production equipment
 13   from ASIC.
 14            11.   During Production, and several days prior to the Event, two of the
 15   stabilizer cables for the Event corroded and required replacement.
 16            12.   DCP did not notify ASIC of the corroded stabilizer cables or their
 17   replacement during Production.
 18            13.   DCP did not take any measures to minimize, avoid or diminish
 19   damage to the Production equipment after DCP became aware of the stabilizer
 20   cables’ corrosion.
 21            14.   Prior to ASIC’s issuance of the Policy, DCP represented to ASIC that
 22   the DCP crew would protect the Production equipment from exposure to volcanic
 23   gases.
 24            15.   DCP represented to ASIC that the Production equipment would be
 25   covered with tarps to protect it from exposure to volcanic gases during Production.
 26            16.   DCP decided to not cover the Production equipment with tarps
 27   because of wind conditions.
 28
                                                  3
Case 2:20-cv-09157-FMO-MRW Document 1 Filed 10/06/20 Page 4 of 14 Page ID #:4



  1          17.    DCP did not take any other measures to protect the Production
  2   equipment during Production after DCP decided to not use tarps.
  3          18.    DCP did not notify ASIC that DCP had decided to leave the
  4   Production equipment exposed to the volcanic gases during Production and during
  5   the Event.
  6          19.    During Production and prior to the Event, the Production crew noticed
  7   a yellow sticky substance growing on the middle of the cables extended across the
  8   volcano.
  9          20.    The Production crew was unable to remove the yellow sticky
 10   substance from the cables.
 11          21.    DCP did not notify ASIC that it had discovered a yellow sticky
 12   substance on the middle of the cables.
 13          22.    Based on information and belief, the yellow sticky substance growing
 14   on the middle of the cables during Production was the beginning of the corrosive
 15   process.
 16          23.    DCP did not take any measures to minimize, diminish or avoid
 17   damage to the Production equipment during Production after it became aware of the
 18   yellow sticky substance.
 19          24.    DCP decided to proceed with Production and the Event in spite of the
 20   damaged Production equipment, because of the costs that would have resulted from
 21   Event cancellation.
 22          25.    After Production and the Event, DCP returned the corroded Production
 23   equipment to the DCP Vendors.
 24          26.    Based on information and belief, DCP has not notified DCP’s foreign
 25   liability or Event cancellation insurers of the Production conditions or of the
 26   property damage and corrosion claims being made by the DCP Vendors.
 27          27.    On March 27, 2020, DCP notified ASIC of the damage to the
 28   Production equipment.
                                                  4
Case 2:20-cv-09157-FMO-MRW Document 1 Filed 10/06/20 Page 5 of 14 Page ID #:5



  1          28.   ASIC retained independent adjusting firm, McLarens, to inspect and
  2   evaluate the damage to the Production equipment. A true and correct copy of
  3   McLarens’ initial report without enclosures is attached as Exhibit A.
  4          29.   McLarens completed six field inspections between May 7, 2020 and
  5   May 29, 2020 in Connecticut, Iowa, Texas, Florida, and New York.
  6          30.   McLarens concluded that equipment corroded over the course of
  7   Production and corroborated the DCP Vendors’ reports regarding the corrosion of
  8   the Production equipment.
  9          31.   On July 3, 2020, ASIC disclaimed coverage for the damage to the
 10   Production equipment based, in part, on the ASIC Policy provision that excludes
 11   coverage for corrosion and rust (the “Disclaimer Letter”). A true and correct copy
 12   of the ASIC Disclaimer Letter is attached as Exhibit B.
 13          32.   In the Disclaimer Letter, ASIC also reserved its rights to disclaim
 14   coverage pursuant to the ASIC Policy loss conditions due to DCP’s failure to use
 15   due diligence to diminish the damage and corrosion to the Production equipment and
 16   due to its failure to take reasonable steps to protect and prevent further damage and
 17   corrosion to the Production equipment.
 18          33.   On August 13, 2020, ASIC received correspondence from DCP’s
 19   coverage counsel disputing the coverage position set forth in the Disclaimer Letter
 20   (the “Pushback Letter”). A true and correct copy of DCP’s Pushback Letter is
 21   attached as Exhibit C.
 22                                      THE POLICY
 23          34.   ASIC issued the Policy, which is a specialty production insurance
 24   contract, to DCP, policy number DIO1289-07, for the policy period of July 29, 2019
 25   to July 29, 2020 (the “ASIC Policy”). A certified copy of the ASIC Policy is
 26   attached hereto as Exhibit D and includes some redactions related to premium
 27   amounts.
 28
                                                  5
Case 2:20-cv-09157-FMO-MRW Document 1 Filed 10/06/20 Page 6 of 14 Page ID #:6



  1          35.      POLICY CONDITIONS
  2          The ASIC Policy affords coverage subject to “loss conditions” that state as
  3   follows:
  4              I.     LOSS CONDITIONS
  5                     *     *    *
  6              e. Due Diligence Clause
  7                   You shall use due diligence and do and concur in doing all things
  8                   reasonably practicable to avoid or diminish any loss or any
  9                   circumstance likely to give rise to a loss or claim insured under
 10                   this policy. This policy extends to indemnify you for any
 11                   additional expenses necessarily incurred by you to avoid or
 12                   diminish such loss or claim, subject to any deductible provisions
 13                   of this policy. This indemnification will not increase the limit of
 14                   insurance, and we will not pay more for any loss than the amount
 15                   that would have been payable had you not incurred the additional
 16                   expenses.
 17                f. Duties in the Event of Loss or Damage
 18                   In case of a loss or damage to which this insurance may apply,
 19                   you must see that the following duties are performed:
 20                   (2)   Minimize Loss or Damage – Take all reasonable steps to
 21                         protect the property and Covered Persons from further
 22                         damage and minimize the loss. Keep a record of your
 23                         expenses in doing so for consideration in the settlement of
 24                         the claim. This will not increase the limit of insurance.
 25          36.      COVERAGE PARTS
 26          The Policy’s coverage grant for Coverage A. Props, Sets & Wardrobe
 27   reads as follows:
 28
                                                    6
Case 2:20-cv-09157-FMO-MRW Document 1 Filed 10/06/20 Page 7 of 14 Page ID #:7



  1            COVERAGE A. PROPS, SETS & WARDROBE
  2               I.   COVERAGE
  3                    We will pay for direct physical loss of or damage to Covered
  4                    Property from any of the Covered Causes of Loss. The loss
  5                    or damage must commence during the policy period.
  6                        a. Covered Property, as used in this Coverage, means:
  7                            (1)    Your scenery, costumes, theatrical props and
  8                                   related theatrical property; and
  9                            (2)    Similar property of others in your care,
 10                                   custody or control and for which you are
 11                                   legally liable;
 12                                   that are used or intended to be used in an
 13                                   “Insured Production” or for other purposes
 14                                   specified in an endorsement to this policy.
 15                                   *      *       *
 16                        c. Covered Causes of Loss
 17                            Covered Causes of Loss means risks of direct
 18                            physical loss or damage to Covered Property except
 19                            those causes of loss listed in the Exclusions.
 20         37.    The Policy’s coverage grant for Coverage C, Third Party
 21   Property Damage reads as follows:
 22               I.   COVERAGE
 23                    We will pay those sums that the Insured becomes legally
 24                    obligated to pay as damages because of direct physical loss
 25                    of or damage, including loss of use, to Covered Property,
 26                    caused by accident and arising out of any Covered Cause of
 27                    Loss during the policy period. We will have the right and
 28                    duty to defend the Insured against any “Suit” seeking those
                                                 7
Case 2:20-cv-09157-FMO-MRW Document 1 Filed 10/06/20 Page 8 of 14 Page ID #:8



  1                    damages. However, we will have no duty to defend the
  2                    Insured against any “Suit” seeking damages for direct
  3                    physical loss or damage to which this insurance does not
  4                    apply. We may, at our discretion, investigate and settle any
  5                    claim or “Suit” that may result. But:
  6                         (1)   The amount we will pay for damages is limited, as
  7                               described in Part II. – Limits of Insurance; and
  8                         (2)   Our right and duty to defend ends when we have
  9                               used up the Limit of Insurance in the payment of
 10                               judgments and settlements.
 11                    a.   Covered Property, as used in this Coverage, means
 12                         tangible property of others in an Insured's care, custody
 13                         or control that is used or intended to be used in
 14                         connection with an “Insured Production” or for other
 15                         purposes specified in an endorsement to this policy.
 16                    b.   Property Not Covered
 17                         Covered Property does not include:
 18                         (1)   Personal property rented to or leased by an
 19                               Insured, except for loss of use of such property that
 20                               is covered for direct physical damage under
 21                               Coverage A. Props, Sets & Wardrobe or Coverage
 22                               D. Miscellaneous Equipment of this policy;
 23                    c.   Covered Cause of Loss
 24                         Covered Causes of Loss means risks of direct physical
 25                         loss or damage to Covered Property except those causes
 26                         of loss listed in the Exclusions.
 27          38.    The Policy’s coverage grant for Miscellaneous Equipment reads
 28   as follows:
                                                  8
Case 2:20-cv-09157-FMO-MRW Document 1 Filed 10/06/20 Page 9 of 14 Page ID #:9



  1                I.   COVERAGE
  2                     We will pay for direct physical loss of or damage to Covered
  3                     Property from any of the Covered Causes of Loss. The loss
  4                     or damage must commence during the policy period.
  5                     a.     Covered Property, as used in this Coverage, means:
  6                            (1)   Your personal property, including, but not
  7                                  limited to cameras, camera equipment, sound and
  8                                  lighting equipment, portable electrical
  9                                  equipment, mechanical effects equipment, grip
 10                                  equipment and “Mobile equipment”; and
 11                            (2)   Similar property of others in your care, custody
 12                                  or control and for which you are legally liable;
 13                                  that are used or intended to be used in an
 14                                  “Insured Production” or for other purposes
 15                                  specified in an endorsement to this policy.
 16                            *     *     *
 17                     c.     Covered Causes of Loss
 18                            Covered Causes of Loss means risks of direct physical
 19                            loss or damage to Covered Property except those causes
 20                            of loss listed in the Exclusions.
 21          39.    The Policy’s pollution exclusion applies to all coverage parts of
 22   the Policy and states:
 23             V. EXCLUSIONS APPLICABLE TO ALL COVERAGES OF
 24                 THIS POLICY
 25                 b. We will not pay for loss or damage caused by or resulting
 26                     from any of the following:
 27                                               *       *   *
 28
                                                      9
Case 2:20-cv-09157-FMO-MRW Document 1 Filed 10/06/20 Page 10 of 14 Page ID #:10



   1                     (3) Discharge, dispersal, seepage, migration, release or
   2                         escape of “Pollutants” or environmental impairment of
   3                         any kind.
   4                         But if any of these results in a Covered Cause of loss, we
   5                         will pay for the loss or damage caused by that Covered
   6                         Cause of Loss.
   7                         “Pollutants” means any solid, liquid, gaseous or thermal
   8                         irritant or contaminant, including smoke, vapor, soot,
   9                         fumes, acids, alkalis, chemicals and waste. Waste
  10                         includes materials to be recycled, reconditioned or
  11                         reclaimed.
  12                                                 *    *   *
  13                     (5) Neglect of an insured to use all reasonable means to save
  14                         and preserve property from further damage at and after
  15                         the time of the loss.
  16          40.    Coverage A, Props, Sets & Wardrobe and Coverage D,
  17   Miscellaneous Equipment exclude coverage for corrosion, as follows:
  18                     We will not pay for loss or damage caused by or resulting
  19                     from any of the following:
  20                     a. Wear and tear; any quality in the property that causes it
  21                         to damage or destroy itself; hidden or latent defect;
  22                         gradual deterioration; depreciation; mechanical
  23                         breakdown or electrical breakdown; insects; vermin, or
  24                         rodents; corrosion, rust, dampness, cold or heat.
  25          41.    Coverage A, Props, Sets & Wardrobe, Coverage C, Third Party
  26   Property Damage and Coverage D, Miscellaneous Equipment exclude
  27   coverage for intentional acts, as follows:
  28
                                                     10
Case 2:20-cv-09157-FMO-MRW Document 1 Filed 10/06/20 Page 11 of 14 Page ID #:11



   1                We will not pay for loss or damage caused by or resulting from
   2                any of the following:
   3                    Intentional acts committed by or at the direction of any
   4                    insured.
   5                               FIRST CAUSE OF ACTION
   6                                    (Declaratory Relief)
   7          42.    ASIC repeats, reiterates and realleges each and every allegation of the
   8   preceding paragraphs as if set forth herein, verbatim and fully at length.
   9          43.    The Policy contains an exclusion for loss or damage caused by or
  10   resulting from among other perils, “[c]orrosion, rust, dampness, cold or heat,” and
  11   applies to Coverage A for Props, Sets & Wardrobe and Coverage D for
  12   Miscellaneous Equipment.
  13          44.    Upon information and belief, the damage to the Production equipment
  14   was caused by or resulted from corrosion.
  15          45.    “Covered Property,” as defined by Coverage C for Third Party
  16   Property Damage, does not include the property rented by DCP except for loss of
  17   use of the rented property otherwise covered for direct physical damage under
  18   Coverage A for Props, Sets and Wardrobe or Coverage D for Miscellaneous
  19   Equipment.
  20          46.    ASIC is entitled to a declaration that Coverage A for Props, Sets &
  21   Wardrobe and Coverage D for Miscellaneous Equipment do not afford coverage for
  22   damage to the Production equipment pursuant to the exclusion for damage caused by
  23   corrosion.
  24          47.    ASIC is likewise entitled to a declaration that Coverage C for Third
  25   Party Property Damage does not afford coverage for damage to the Production
  26   equipment, because corrosion of Production equipment is not direct physical damage
  27   covered under Coverage A for Props, Sets and Wardrobe or Coverage D for
  28   Miscellaneous Equipment.
                                                   11
Case 2:20-cv-09157-FMO-MRW Document 1 Filed 10/06/20 Page 12 of 14 Page ID #:12



   1                             SECOND CAUSE OF ACTION
   2                                     (Declaratory Relief)
   3          48.    ASIC repeats, reiterates and realleges each and every allegation of the
   4   preceding paragraphs as if set forth herein, verbatim and fully at length.
   5          49.    The Policy contains an exclusion that precludes coverage for loss or
   6   damage caused by or resulting from intentional acts committed by or at the direction
   7   of any insured.
   8          50.    Upon information and belief, the damage to the Production equipment
   9   was cause by or resulted from DCP intentionally leaving the Production equipment
  10   exposed to volcanic gases after becoming aware the Production equipment was
  11   corroding.
  12          51.    ASIC is therefore entitled to a declaration that coverage under the
  13   Policy does not apply to the loss or damage to the Production equipment, pursuant to
  14   the intentional acts exclusion.
  15                              THIRD CAUSE OF ACTION
  16                                     (Declaratory Relief)
  17          52.    ASIC repeats, reiterates and realleges each and every allegation of the
  18   preceding paragraphs as if set forth herein, verbatim and fully at length.
  19          53.    The Policy contains a pollution exclusion for loss or damage caused by
  20   or resulting from discharge, dispersal, seepage, migration, release or escape of
  21   “Pollutants” or environmental impairment of any kind.
  22          54.    The Policy defines “Pollutants” to mean “any solid, liquid, gaseous or
  23   thermal irritant or contaminant including smoke, vapor, soot, fumes, acids, alkalis,
  24   chemicals and waste.”
  25          55.    The pollution exclusion likewise specifically precludes coverage for
  26   “[N]eglect of an insured to use all reasonable means to save and preserve property
  27   from further damage at and after the time of the loss.”
  28
                                                   12
Case 2:20-cv-09157-FMO-MRW Document 1 Filed 10/06/20 Page 13 of 14 Page ID #:13



   1            56.   Based upon information and belief, the loss and damage to the
   2   Production equipment was caused by discharge, dispersal, seepage, migration,
   3   release or escape of volcanic gases, vapors, fumes, acids and alkalis.
   4            57.   Based upon information and belief, the loss and damage to the
   5   Production equipment was caused in part by DCP’s neglect to use “all reasonable
   6   means to save and preserve property from further damage at or after the time of the
   7   loss.”
   8            58.   ASIC is therefore entitled to a declaration that coverage under the
   9   Policy does not apply to the loss or damage to the Production equipment, because
  10   the pollution exclusion precludes coverage.
  11                               FOURTH CAUSE OF ACTION
  12                                     (Declaratory Relief)
  13            59.   ASIC repeats, reiterates and realleges each and every allegation of the
  14   preceding paragraphs as if set forth herein, verbatim and fully at length.
  15            60.   The Policy’s loss conditions required that DCP use due diligence in
  16   doing all things reasonably practicable to avoid or diminish any loss or circumstance
  17   likely to give rise to a loss or claim insured under the Policy.
  18            61.   The Policy’s loss conditions required that DCP take all reasonable steps
  19   to protect the Production equipment from damage and to minimize loss.
  20            62.   Based on information and belief, DCP did not use due diligence and did
  21   not do anything reasonably practicable to avoid or diminish any loss or circumstance
  22   that gave rise to the loss or claims made by the DCP Vendors under the Policy for
  23   damage to the Production equipment.
  24            63.   Based on information and belief, DCP did not take any reasonable steps
  25   to protect the Production equipment from damage or to minimize loss.
  26            64.   ASIC is therefore entitled to a declaration that ASIC’s duties under the
  27   Policy, if any, have been excused by DCP’s failure to comply with condition
  28   precedents of the Policy.
                                                    13
Case 2:20-cv-09157-FMO-MRW Document 1 Filed 10/06/20 Page 14 of 14 Page ID #:14



   1             WHEREFORE, Plaintiff Atlantic Specialty Insurance Company prays for
   2   relief as follows:
   3             1.   For a declaration of the rights, duties and obligations of the parties
   4   herein as follows:
   5                  a.    A declaration that Plaintiff Atlantic Specialty Insurance
   6                  Company is not obligated to pay for any costs to replace or repair the
   7                  Production equipment; and
   8                  b.    A declaration that Plaintiff Atlantic Specialty Insurance
   9                  Company is not obligated to pay for any costs resulting from the DCP
  10                  Vendors’ loss of use of the Production equipment.
  11             2.   For costs of suit; and
  12             3.   For such other and further relief as the Court may deem just and
  13   proper.
  14

  15   Dated: October 6, 2020             GORDON REES SCULLY MANSUKHANI, LLP
  16

  17                                      By: _________________________________
  18                                           ASIM K. DESAI
                                               MARGARET M. DRUGAN
  19                                           Attorneys for Plaintiff,
  20                                           ATLANTIC SPECIALTY INSURANCE
                                               COMPANY
  21

  22

  23

  24

  25

  26

  27

  28
                                                    14
